Citation Nr: 0842026	
Decision Date: 12/05/08    Archive Date: 12/17/08

DOCKET NO.  05-21 539A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES

1.  Entitlement to an increased rating in excess of 10 
percent for service-connected right knee chondromalacia, 
status post Fulkerson osteotomy. 

2.  Entitlement to an increased rating in excess of 10 
percent for service-connected left knee chondromalacia. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran (appellant) and his wife



ATTORNEY FOR THE BOARD

A.M. Ivory, Associate Counsel


INTRODUCTION

The veteran had active military service from May 1997 to 
September 1999.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2005 rating decision by 
the Department of Veterans' Affairs (VA) Regional Office (RO) 
in Muskogee, Oklahoma. 

The veteran testified before the undersigned Acting Veterans 
Law Judge in October 2007 in Muskogee, Oklahoma.  The veteran 
also testified before a Decision Review Officer (DRO) in 
November 2005. 

In February 2008 the Board remanded these issues on appeal to 
the RO, via the Appeals Management Center (AMC), for further 
development.  That development was completed, and the case 
was returned to the Board.  


FINDINGS OF FACT

1.  The veteran's service-connected right knee 
chondromalacia, status post Fulkerson osteotomy, has not for 
any period of increased rating claim manifested limitation of 
flexion to 30 degrees, limitation of extension to 15 degrees, 
a combination of limitation of flexion to 45 degrees with 
limitation of extension to 10 degrees, malunion of the tibia 
and fibula with moderate knee or ankle disability, ankylosis, 
or lateral instability.

2.  The veteran's service-connected left knee chondromalacia 
has not for any period of increased rating claim manifested 
limitation of flexion to 30 degrees, limitation of extension 
to 15 degrees, a combination of limitation of flexion to 45 
degrees with limitation of extension to 10 degrees, malunion 
of the tibia and fibula with moderate knee or ankle 
disability, ankylosis, or lateral instability.


CONCLUSIONS OF LAW

1.  The criteria for the assignment of a rating in excess of 
10 percent for the service-connected right knee 
chondromalacia, status post Fulkerson osteotomy, have not 
been met for any period.  38 U.S.C.A. §§ 1155, 5107 (West 
2002); 38 C.F.R. 
§§ 3.321, 4.1-4.14, 4.40, 4.45, 4.59, 4.71, 4.71a, Diagnostic 
Codes 5010-5003, 5014, 5260, 5261, 5262 (2008).  

2.  The criteria for the assignment of a rating in excess of 
10 percent for the service-connected left knee chondromalacia 
have not been met for any period.  38 U.S.C.A. §§ 1155, 5107 
(West 2002); 38 C.F.R. §§ 3.321, 4.1-4.14, 4.40, 4.45, 4.59, 
4.71, 4.71a, Diagnostic Codes 5010-5003, 5014, 5260, 5261, 
5262 (2008).   


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).  VCAA and its 
implementing regulations include, upon the submission of a 
substantially complete application for benefits, an enhanced 
duty on the part of VA to notify a claimant of the 
information and evidence needed to substantiate a claim, as 
well as the duty to notify the claimant what evidence will be 
obtained by whom.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 
3.159(b).  

VA has a duty to assist the veteran in the development of the 
claim.  This duty includes assisting the veteran in the 
procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

Considering the duties imposed by VCAA and its implementing 
regulations, the Board finds that all notification and 
development action needed to fairly adjudicate the claims on 
appeal has been accomplished.  In March 2005, prior to the 
rating decision on appeal, and a May 2008 letter, which was 
followed by readjudication in September 2008 supplemental 
statement of the case, the RO advised the veteran that, in 
order to support a claim for higher evaluation for a service-
connected disability, the evidence must show that the 
disability had become worse.  

In Vazquez-Flores, 22 Vet. App. 37 (2008), the United States 
Court of Appeals for Veterans Claims (Court) found that, at a 
minimum, adequate VCAA notice requires that: (1) VA notify 
the claimant that, to substantiate such a claim, the claimant 
must provide, or ask VA to obtain, medical or lay evidence 
demonstrating a worsening or increase in severity of the 
disability and the effect that worsening has on the 
claimant's employment and daily life; (2) if the diagnostic 
code under which the claimant is rated contains criteria 
necessary for entitlement to a higher disability rating that 
would not be satisfied by the claimant demonstrating a 
noticeable worsening or increase in severity of the 
disability and the effect of that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant; (3) 
the claimant must be notified that, should an increase in 
disability be found, a disability rating will be determined 
by applying relevant diagnostic codes; and (4) the notice 
must also provide examples of the types of medical and lay 
evidence that the claimant may submit (or ask VA to obtain) 
that are relevant to establishing entitlement to increased 
compensation.  

The Board finds that the veteran was notified of these 
criteria in a May 2008 letter, and the veteran was given time 
to submit additional evidence before the issuance of the 
September 2008 Supplemental Statement of the Case (SSOC).  
The Board finds that any notice errors with regard to 
Vazquez-Flores are not prejudicial, inasmuch as they did not 
affect the essential fairness of the adjudication.  

The Board also notes that there is no indication that any 
additional action is needed to comply with the duty to assist 
the veteran in connection with the claim on appeal.  

The veteran's service treatment records and post-service VA 
medical records have been associated with the claims file.  
Neither the veteran nor his representative has identified, 
and the file does not otherwise indicate, that there are any 
other VA or non-VA medical providers having existing records 
that should be obtained before the claims are adjudicated.  
The veteran was afforded a VA examination in April 2005, and 
a VA opinion was issued in August 2008.  

The veteran has also been afforded a Board personal hearing 
before the undersigned.  Under these circumstances, the Board 
finds that the veteran is not prejudiced by the Board 
proceeding, at this juncture, with an appellate decision on 
the claim for increased ratings for the service-connected 
disability of the veteran's right and left knee disabilities.  

Rating Criteria

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities, which assigns ratings 
based on average impairment of earning capacity resulting 
from a service-connected disability.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  Where there is a question as to which of 
two evaluations shall be applied, the higher evaluation will 
be assigned if the disability picture more nearly 
approximates the criteria required for that rating; 
otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7.  Any reasonable doubt regarding the degree of disability 
is resolved in favor of the veteran.  See 38 C.F.R. § 4.3.  
The veteran's entire history is to be considered when making 
disability evaluations.  See generally 38 C.F.R. § 4.1; 
Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  

Where entitlement to compensation already has been 
established and an increase in the disability rating is at 
issue, it is the present level of disability that is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  Nevertheless, the Board acknowledges that a claimant 
may experience multiple distinct degrees of disability that 
might result in different levels of compensation from the 
time the increased rating claim was filed until a final 
decision is made.  Hart v. Mansfield, 21 Vet. App. 505 
(2007).  The analysis in the following decision is therefore 
undertaken with consideration of the possibility that 
different ratings may be warranted for different time 
periods. 

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in the parts of the 
system, to perform the normal working movements of the body 
with normal excursion, strength, speed, coordination and 
endurance.  It is essential that the examination on which 
ratings are based adequately portrays the anatomical damage, 
and the functional loss, with respect to all these elements.  
The functional loss may be due to absence of part, or all, of 
the necessary bones, joints and muscles, or associated 
structures, or to deformity, adhesions, defective 
innervation, or other pathology, or it may be due to pain, 
supported by adequate pathology and evidenced by visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part which 
becomes painful on use must be regarded as seriously 
disabled.  38 C.F.R. §§ 4.40, 4.45.  See DeLuca v. Brown, 8 
Vet. App. 202 (1995).

With any form of arthritis, painful motion is an important 
factor of disability, the facial expression, wincing, etc., 
on pressure or manipulation, should be carefully noted and 
definitely related to affected joints.  Muscle spasm will 
greatly assist the identification. Sciatic neuritis is not 
uncommonly caused by arthritis of the spine. The intent of 
the schedule is to recognize painful motion with joint or 
periarticular pathology as productive of disability.  It is 
the intention to recognize actually painful, unstable, or 
malaligned joints, due to healed injury, as entitled to at 
least the minimum compensable rating for the joint.  
Crepitation either in the soft tissues such as the tendons or 
ligaments, or crepitation within the joint structures should 
be noted carefully as points of contact which are diseased.  
Flexion elicits such manifestations.  The joints involved 
should be tested for pain on both active and passive motion, 
in weight-bearing and nonweight-bearing and, if possible, 
with the range of the opposite undamaged joint.  38 C.F.R. § 
4.59.

Under 38 C.F.R. § 4.71a Diagnostic Code 5003 provides that 
degenerative arthritis that is established by X-ray findings 
will be rated on the basis of limitation of motion under the 
appropriate diagnostic codes for the specific joint or joints 
involved.  Under Diagnostic Code 5010, arthritis due to 
trauma, substantiated by X-ray findings, is rated as 
degenerative arthritis.  

When there is some limitation of motion of the specific joint 
or joints involved that is noncompensable (no percent) under 
the appropriate diagnostic codes, Diagnostic Code 5003 
provides a rating of 10 percent for each such major joint or 
group of minor joints affected by limitation of motion, to be 
combined, not added under Diagnostic Code 5003.  Limitation 
of motion must be objectively confirmed by findings such as 
swelling, muscle spasm, or satisfactory evidence of painful 
motion.  

When there is limitation of motion of the specific joint or 
joints that is compensable (10 percent or higher) under the 
appropriate diagnostic codes, the compensable limitation of 
motion should be rated under the appropriate diagnostic codes 
for the specific joint or joints involved.  

Diagnostic Code 5014 provides a rating for osteomalacia, 
which is to be rated on limitation of motion of affected 
parts as degenerative arthritis.  Note (2) to Diagnostic Code 
5003 provides that the 20 percent and 10 percent ratings 
based on X-ray findings with no limitation of motion of the 
joint or joints will not be utilized in rating conditions 
listed under Diagnostic Codes 5013 to 5024, inclusive.  
38 C.F.R. § 4.71a.

Diagnostic Code 5256 provides ratings for ankylosis of the 
knee.  Favorable ankylosis of the knee, with angle in full 
extension, or in slight flexion between zero degrees and 10 
degrees, is rated 30 percent disabling.  Unfavorable 
ankylosis of the knee, in flexion between 10 degrees and 20 
degrees, is to be rated 40 percent disabling; unfavorable 
ankylosis of the knee, in flexion between 20 degrees and 45 
degrees, is rated 50 percent disabling; extremely be rated 60 
percent disabling.  

Under Diagnostic Code 5260, a 10 percent rating is warranted 
where flexion of the leg is limited to 45 degrees; a 20 
percent rating is warranted where flexion is limited to 30 
degrees; and a 30 percent rating is appropriate where flexion 
is limited to 15 degrees.  

Under Diagnostic Code 5261, a 10 percent rating is 
appropriate where extension of the leg is limited to 10 
degrees; a 20 percent rating is warranted for extension 
limited to 15 degrees; a 30 percent rating is warranted for 
extension limited to 20 degrees; a 40 percent rating is 
warranted for extension limited to 30 degrees is rated 
disabling; and a 50 percent rating is limited to 45 degrees.  

Diagnostic Code 5262 provides ratings based on impairment of 
the tibia and fibula.  A 10 percent evaluation is warranted 
for malunion of the tibia and fibula with slight knee or 
ankle disability; a 20 percent disability rating is warranted 
for malunion of the tibia and fibula with moderate knee or 
ankle disability; and a 30 percent disability rating for 
malunion of the tibia and fibula with marked knee or ankle 
disability.  Nonunion of the tibia and fibula with loose 
motion, requiring a brace, is rated 40 percent disabling.  

Increased Rating Analysis

The veteran was assigned a 10 percent disability ratings for 
left and right knee disabilities, effective from 1999 for the 
right knee disability, and from 2001 for the left knee 
disability, excluding . 

In February 2005 the veteran filed a claim for increased 
ratings in excess of 10 percent for service-connected right 
knee chondromalacia, status post Fulkerson osteotomy, and 
service-connected left knee chondromalacia.  The September 
2005 RO rating decision denied increased ratings in excess of 
10 percent for service-connected right knee chondromalacia, 
status post Fulkerson osteotomy, and service-connected left 
knee chondromalacia.  

In a September 2003 private physician's letter it was noted 
that he treated the veteran since September 2001 for 
bilateral knee pain, specifically the veteran had a several 
year history with anterior knee pain and patellofemoral 
chondromalacia.  It was noted that the veteran had multiple 
surgeries on his right knee without relief of symptoms, and 
that after multiple surgeries the veteran had injections in 
both knees.  

In January 2005 a private physician wrote that the veteran 
had recurrent severe subluxation twice a week in his knees 
bilaterally; severe subluxation was a well known cause of 
chondromalacia; and that the veteran's bilateral knee 
choldromalacia supported a diagnosis of subluxation, which 
was also a well-known leading cause of effusion.  It was 
noted that MRIs in November 2004 found small to moderate size 
joint effusion that supported a diagnosis of subluxation.  He 
concluded that the veteran's bilateral knee diagnoses should 
include recurrent severe subluxation.  

The veteran had a VA examination in April 2005 where the 
veteran reported that his gait was abnormal and he used a 
cane because he had a tendency to fall; however, upon 
examination, gait was stable and non-antalgic.  On 
examination, the right knee joint was abnormal in appearance 
and had a moderate bony enlargement, and the left knee was 
within normal limits.  The Drawer and McMurray's test were 
within normal limits for both his right and left knee.  On 
examination his range of motion for his right knee was 
flexion to 130 degrees, with pain occurring at 110 degrees, 
and extension was limited to 5 degrees.  On the left side, 
range of motion for flexion was 140 degrees, with pain at 120 
degrees, with extension limited to 5 degrees.  It was noted 
that the veteran's range of motion was additionally limited 
by pain, fatigue, weakness, lack of endurance, and 
incoordination after repetitive use, with incoordination 
having the major functional impact.  

In October 2005 the veteran's private physician wrote that he 
was in agreement with the January 2005 private medical 
opinion concerning a diagnosis of bilateral knee recurrent 
severe subluxation.  He stated that the veteran recently had 
severe subluxation, approximately twice a week, in each knee.  
He noted that subluxation was a well-known leading cause of 
chondromalacia and effusion, both of which were found to be 
present in the veteran's knees bilaterally.  It was noted 
that the veteran had a long-term history of chondromalacia in 
both knees and MRI evidence of effusion in both knees.  He 
opined that the subjective and objective findings involving 
the veteran's history supported bilateral knee diagnosis of 
recurrent severe subluxation.  

In an August 2008 VA opinion, a VA physician concluded after 
review of all relevant evidence of record that there was no 
medical evidence that indicated that chondromalacia caused 
ligamentous instability of the knee that would lead to 
subluxation of the joint.  The August 2008 VA physician wrote 
that, in review of two private medical opinions from 2004 and 
private treatment notes, there was no notation of complaints 
of subluxation, knee joint instability, or abnormal tracking 
of the patella; and that, in review of VA examinations from 
2003, there was no mention of subluxation in the subjective 
or objective portion of the examination notes, and the knees 
were noted to be stable at those VA examinations.  For 
example, at the April 2005 VA examination he reported a 
subjective complaint of subluxation of the patella of the 
bilateral knee, but the objective portion of the examination 
noted stable joints, and did not document abnormal tracking 
of the patella.  At a December 2006 private physician's 
examination, the veteran reported mechanical symptoms of 
locking and popping, but there was no mention of subluxation, 
and examination of the right knee only noted midline tracking 
of the patella, crepitus, pain, with a stable joint.  A 
November 2006 MRI reported evidence of chondromalacia, but no 
evidence of subluxation.  Based on this evidence, the August 
2008 VA physician concluded that with the opinion that 
bilateral recurrent subluxation was not as likely as not 
related to the veteran's service-connected chondromalacia of 
the knees.  

The veteran testified at personal hearings that he had 
multiple surgeries on both the right knee and the left knee.  
He also testified that both of his knees locked, popped, and 
he had instability of the knees. 

After careful review of the evidence of record, which 
includes VA examinations, VA treatment notes, private 
treatment notes, private opinions, VA opinions, and personal 
hearing testimony and written statements, the Board finds 
that the criteria for an increased rating in excess of 10 
percent for service-connected right knee chondromalacia, 
status post Fulkerson osteotomy, and service-connected left 
knee chondromalacia, have not been met for any period of 
increased rating claim.  This is because neither the left nor 
right knee disability, for any period of increased rating 
claim, manifested limitation of flexion to 30 degrees, as 
required for a 20 percent rating under Diagnostic Code 5260; 
or limitation of extension to 15 degrees, as required for a 
20 percent rating under Diagnostic Code 5261; or malunion of 
the tibia and fibula with moderate knee or ankle disability, 
as required for a 20 percent rating under Diagnostic Code 
5262.  38 C.F.R. § 4.71a. 

The Board also finds that separate compensable ratings for a 
combination of both flexion and extension in the same knee is 
not warranted because the evidence does not show that the 
veteran's left or right knee disabilities have manifested in 
a combination of limitation of flexion to 45 degrees (rated 
10 percent under Diagnostic Code 5260) with limitation of 
extension to 10 degrees (rated 10 percent under Diagnostic 
Code 5261).  38 C.F.R. § 4.71a.  

The Board further finds that separate disability ratings are 
not warranted for claimed subluxation or instability of the 
left or right knee.  Although separate ratings for 
subluxation or lateral instability are possible where a joint 
disability manifests both arthritis with limitation of motion 
(rated under Diagnostic Codes 5003) and instability of a knee 
(rated under Diagnostic Code 5257).  See VAOPGCPREC 23-97.  
In this veteran's case, the April 2005 and August 2008 VA 
examinations show that the veteran does not have arthritis 
and instability.  The Board finds that the objective clinical 
findings, including the absence of clinical findings of 
instability or subluxation of either knee on clinical 
examination, do not demonstrate subluxation or lateral 
instability.  

In addition, even were instability shown, the Board finds 
that the August 2008 VA opinion that the veteran's 
subluxation was not related to the service-connected knee 
disabilities to be of more probative value than the other 
competent evidence suggesting a relationship between knee 
instability and the service-connected chondromalacia 
disabilities.  The August 2008 VA examiner thoroughly 
reviewed the veteran's claims file and discussed all of the 
private treatment records, opinions, VA treatment notes, and 
his VA examinations and gave a very thorough and detailed 
opinion in regards to the fact that the veteran's bilateral 
recurrent subluxation was not as likely as not related to the 
veteran's service-connected chondromalacia of the knees.  
Therefore, the Board accordingly finds that the veteran can 
not receive a rating for subluxation or instability because 
they are not related to either his service-connected right 
knee chondromalacia, status post Fulkerson osteotomy, or to 
his service-connected left knee chondromalacia.  For these 
reasons, there is no basis for the assignment of separate 
ratings for instability and arthritis.  See VAOPGCPREC 23-97; 
see also VAOPGCPREC 9-98. 

The Board notes that a layperson is competent to testify in 
regard to the onset and continuity of symptomatology, 
including pain.  Heuer v. Brown, 7 Vet. App. 379, 384 (1995); 
(Falzone v. Brown, 8 Vet. App. 398, 403 (1995); Caldwell v. 
Derwinski, 1 Vet. App. 466 (1991).  However, a layperson is 
not considered capable of opining, however sincerely, in 
regard to causation of a disability.  Routen v. Brown, 10 
Vet. App. 183, 187 (1997), aff'd sub nom Routen v. West, 142 
F3d 1434 (Fed. Cir. 1998), cert denied, 119 S. Ct. 404 
(1998); Espiritu v. Derwinski, 2 Vet. App. 492 (1992); Moray 
v. Brown, 5 Vet. App. 211 (1993). 

Additionally, VA must consider the effect of pain and 
weakness when rating a service-connected disability on the 
basis of limitation of range of motion.  DeLuca, supra.  
Functional loss due to pain or weakness must be supported by 
adequate pathology and evidenced by the visible behavior of 
the claimant.  See 38 C.F.R. 
§ 4.40.  However, there is no evidence that the veteran's 
right knee chondromalacia, status post Fulkerson osteotomy, 
or his service-connected left knee chondromalacia is 
additionally limited by pain, fatigue, weakness, or lack of 
endurance that is not already contemplated in his separate 10 
percent disability ratings.   In this regard, the Board notes 
that the April 2005 VA examination report shows that the 
veteran's  right knee was flexion was to 110 degrees before 
pain set in, and left knee flexion was to 120 degrees before 
pain set in.  Painful motion is considered limited motion at 
the point that the pain actually sets in.  See VAOPGCPREC 9-
98.  Even considering that the veteran's range of motion is 
additionally limited by fatigue, weakness, lack of endurance, 
and incoordination after repetitive use, the evidence does 
not show that such additional limitation of motion or 
function more nearly approximates limitation of flexion to 30 
degrees, as required for a 20 percent rating under Diagnostic 
Code 5260, or limitation of extension to 15 degrees, as 
required for a 20 percent rating under Diagnostic Code 5261.  
38 C.F.R. § 4.71a.  

The Board notes that in exceptional cases where the 
evaluations provided by the rating schedule are found to be 
inadequate, an extraschedular evaluation may be assigned 
commensurate with the veteran's average earning impairment 
due to the service-connected disorder.  Fisher v. Principi, 4 
Vet. App. 57, 60 (1993).   The criteria for extraschedular 
evaluation are that there is a marked interference with 
employment, or frequent periods of hospitalization, rendering 
impractical the application of the regular rating schedule.  
38 C.F.R. § 3.321(b); Fanning v. Brown, 4 Vet App. 225, 229 
(1993).  There is no evidence of marked interference with 
employment due to the service-connected knee disabilities 
(which do not include assertions of instability).  There is 
no evidence of frequent hospitalization.  The evidence shows 
that the veteran underwent surgeries of the knees in 2001 and 
2002; however, he has been compensated with temporary total 
ratings under 38 C.F.R. § 4.30 for convalescence following 
such procedures.  The varied schedular rating criteria in 
this case well encompasses the veteran's orthopedic 
disabilities of the knees, as the schedular rating criteria 
provide ratings based on arthritis, including limitation of 
motion due to arthritis, limitation of flexion and extension, 
ankylosis, disability analogous to impairment of the tibia 
and fibula, and the possibility of separate ratings for 
subluxation or lateral instability.  The schedular rating 
criteria also contemplates such orthopedic factors as pain, 
fatigue, weakness, lack of endurance, and incoordination as 
they limit motion or function of the knees.  The evidence of 
record does not show, and veteran has not alleged, that the 
criteria for extraschedular rating apply to the service-
connected right knee and left knee disabilities.  



For these reasons, the Board finds that an increased rating 
in excess of 10 percent is not warranted for any period for 
the service-connected right knee chondromalacia, status post 
Fulkerson osteotomy, and service-connected left knee 
chondromalacia.  38 C.F.R. §§ 4.3, 4.7. 


ORDER

An increased rating in excess of 10 percent for service-
connected right knee chondromalacia, status post Fulkerson 
osteotomy, is denied. 

An increased rating in excess of 10 percent for service-
connected left knee chondromalacia is denied. 


____________________________________________
J. Parker
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


